        Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 1 of 24



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND

PHILLIP KRAFT, Individually and on Behalf
of all others similarly situated,
                                            Case No:
324 Olive Avenue
Horsham, Pennsylvania
19044
                                            CLASS ACTION COMPLAINT
       Plaintiff,

       v.                                   JURY TRIAL DEMANDED

UNDER ARMOUR, INC.,
1020 Hull Street
3rd Floor
Baltimore, MD 21230

KEVIN A. PLANK,
c/o Under Armour, Inc.
1020 Hull Street
3rd Floor
Baltimore, MD 21230

PATRIK FRISK,
c/o Under Armour, Inc.
1020 Hull Street
3rd Floor
Baltimore, MD 21230

DAVID E. BERGMAN,
c/o Under Armour, Inc.
1020 Hull Street
3rd Floor
Baltimore, MD 21230

 and

LAWRENCE “CHIP” MOLLOY,
c/o Under Armour, Inc.
1020 Hull Street
3rd Floor
Baltimore, MD 21230

       Defendants.
            Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 2 of 24



       Plaintiff Phillip Kraft (“Plaintiff’), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants (defined

below), alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own

acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

public filings, wire and press releases published by and regarding Under Armour, Inc. (“Under

Armour” or the “Company”), and information readily obtainable on the Internet. Plaintiff believes

that substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                   NATURE OF THE ACTION

       1.       This is a class action on behalf of persons or entities who purchased or otherwise

acquired Under Armour securities between August 3, 2016 and November 1, 2019, inclusive (the

“Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’ violations

of the federal securities laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.       The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the Company is headquartered in this judicial




                                                  2
             Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 3 of 24



district and the alleged misstatements entered the market and the subsequent damages took place

in this judicial district.

        5.       In connection with the acts, conduct, and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications, and the

facilities of the national securities exchanges.

                                             PARTIES

        6.       Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Under Armour securities during the Class Period and was economically

damaged thereby.

        7.       Defendant Under Armour purports to develop, market, and distribute branded

performance apparel, footwear, and accessories for men, women, and youth. In addition, the

Company also purports to offer accessories, which include gloves, bags, and headwear; and digital

fitness subscriptions, as well as digital advertising through MapMyFitness, MyFitnessPal, and

Endomondo platforms.

        8.       Under Armour is incorporated in Maryland and its principal executive office is

located at 1020 Hull Street, Baltimore, Maryland. Under Armour’s securities trade on the New

York Stock Exchange (“NYSE”) under the ticker symbols “UA” (Class C Stock) and “UAA”

(Class A Stock).

        9.       Defendant Kevin A. Plank (“Plank”) served as the Company’s Chief Executive

Officer (“CEO”) and Chairman during the Class Period. He is also the founder of Under Armour.

        10.      Defendant Patrik Frisk (“Frisk”) served as the Company’s Chief Operating Officer

(“COO”) and President during the Class Period.




                                                   3
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 4 of 24



       11.     Defendant David E. Bergman (“Bergman”) served as the Company’s Chief

Financial Officer (“CFO”), principal accounting officer, and principal financial officer during part

of the Class Period.

       12.     Defendant Lawrence “Chip” Molloy (“Molloy”) served as the Company’s CFO,

principal accounting officer, and principal financial officer during part of the Class Period.

       13.     Defendants Plank, Frisk, Bergman, and Molloy are collectively referred to herein

as the “Individual Defendants.”

       14.     Each of the Individual Defendants:

         (a)   directly participated in the management of the Company;

         (b)   was directly involved in the day-to-day operations of the Company at the highest

               levels;

         (c)   was privy to confidential proprietary information concerning the Company and its

               business and operations;

         (d)   was directly or indirectly involved in drafting, producing, reviewing and/or

               disseminating the false and misleading statements and information alleged herein;

         (e)   was directly or indirectly involved in the oversight or implementation of the

               Company’s internal controls;

         (f)   was aware of or recklessly disregarded the fact that false and misleading statements

               were being issued concerning the Company; and/or

         (g)   approved or ratified these statements in violation of the federal securities laws.

       15.     Under Armour is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.




                                                 4
          Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 5 of 24



       16.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Under Armour under respondeat superior and agency principles.

       17.     Defendants Under Armour and the Individual Defendants are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

        Materially False and Misleading Statements Issued During the Class Period

       18.     On August 3, 2016, the Company filed its quarterly report on Form 10-Q with the

SEC for the quarter ended June 30, 2016 (the “2Q 2016 10-Q”). The 2Q 2016 10-Q was signed

by Defendant Molloy. Attached to the 2Q 2016 10-Q were certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) signed by Defendants Plank and Molloy attesting to the accuracy of

the financial statements and the disclosure of all fraud.

       19.     The 2Q 2016 10-Q stated, in pertinent part, the following about revenue

recognition:

       Historically, we have recognized a majority of our net revenues and a significant
       portion of our income from operations in the last two quarters of the year, driven
       primarily by increased sales volume of our products during the fall selling season,
       including our higher priced cold weather products, along with a larger proportion
       of higher margin direct to consumer sales. The level of our working capital
       generally reflects the seasonality and growth in our business.

       20.     The 2Q 2016 10-Q stated the following about internal controls over financial

reporting:

       Evaluation of Disclosure Controls and Procedures

       Our management has evaluated, under the supervision and with the participation of
       our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
       disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
       15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange
       Act”)) as of the end of the period covered by this report. Based on that evaluation,
       our Chief Executive Officer and Chief Financial Officer have concluded that our
       disclosure controls and procedures are effective in ensuring that information



                                                  5
           Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 6 of 24



        required to be disclosed in our Exchange Act reports is (1) recorded, processed,
        summarized and reported in a timely manner and (2) accumulated and
        communicated to our management, including our Chief Executive Officer and Chief
        Financial Officer, as appropriate to allow timely decisions regarding required
        disclosure.

        Changes in Internal Controls

        There has been no change in our internal control over financial reporting as defined
        in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent fiscal quarter
        that has materially affected, or that is reasonably likely to materially affect our
        internal control over financial reporting.

        21.     A Company press release on October 25, 2016 entitled “UNDER ARMOUR

REPORTS THIRD QUARTER NET REVENUES GROWTH OF 22%; REITERATES FULL

YEAR NET REVENUES OUTLOOK OF $4.925 BILLION” announced in pertinent part:

        Net revenues increased 22% in the third quarter of 2016 to $1.47 billion compared
        with net revenues of $1.20 billion in the prior year’s period. On a currency neutral
        basis, net revenues increased 23% compared with the prior year’s period.

        22.     The October 22, 2016 press release also included Defendant Plank specifically

noting Under Armour’s ongoing focus on its 20-plus quarter streak of “at least 20% net revenue

growth.”

        23.     On November 2, 2016, the Company filed its quarterly report on Form 10-Q with

the SEC for the quarter ended September 30, 2016 (the “3Q 2016 10-Q”). The 3Q 2016 10-Q was

signed by Defendant Molloy. Attached to the 3Q 2016 10-Q were SOX certifications signed by

Defendants Plank and Molloy attesting to accuracy of the financial statements and the disclosure

of all fraud.

        24.     The 3Q 2016 10-Q stated, in pertinent part, the following about revenue

recognition:

        Historically, we have recognized a majority of our net revenues and a significant
        portion of our income from operations in the last two quarters of the year, driven
        primarily by increased sales volume of our products during the fall selling season,



                                                 6
           Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 7 of 24



       including our higher priced cold weather products, along with a larger proportion of
       higher margin direct to consumer sales. The level of our working capital generally
       reflects the seasonality and growth in our business.

       25.      The 3Q 2016 10-Q stated the following about internal controls over financial

reporting:

       Evaluation of Disclosure Controls and Procedures

       Our management has evaluated, under the supervision and with the participation of
       our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
       disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
       and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the
       “Exchange Act”)) as of the end of the period covered by this report. Based on that
       evaluation, our Chief Executive Officer and Chief Financial Officer have concluded
       that our disclosure controls and procedures are effective in ensuring that
       information required to be disclosed in our Exchange Act reports is (1) recorded,
       processed, summarized and reported in a timely manner and (2) accumulated and
       communicated to our management, including our Chief Executive Officer and
       Chief Financial Officer, as appropriate to allow timely decisions regarding required
       disclosure.

       Changes in Internal Controls

       There has been no change in our internal control over financial reporting as defined
       in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent fiscal quarter
       that has materially affected, or that is reasonably likely to materially affect our
       internal control over financial reporting.

       26.      A Company press release on January 31, 2017 entitled “UNDER ARMOUR

REPORTS FOURTH QUARTER AND FULL YEAR RESULTS; ANNOUNCES OUTLOOK

FOR 2017” provided a “Full Year 2016 Review” which stated:

       •     Revenues increased 22 percent to $4.8 billion (up 23 percent currency neutral)
             including a 19 percent increase in wholesale revenues to $3.1 billion and a 27
             percent increase in direct-to-consumer revenues which reached $1.5 billion.
             Direct-to-consumer revenues reached 31 percent of total revenues compared
             with 30 percent in 2015. North American revenues grew 16 percent and
             international revenues grew 63 percent (up 69 percent currency neutral). For
             the full year, international revenues represented 15 percent of total revenues,
             compared with 11 percent in 2015. Apparel revenues increased 15 percent to
             $3.2 billion led by growth in golf, basketball and training. Footwear revenues
             grew 50 percent to reach $1 billion driven by balanced growth across all



                                                  7
            Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 8 of 24



              categories with particular strength in running and basketball. Accessories
              revenues increased 17 percent to $407 million with strength in bags and
              headwear and Connected Fitness increased 51 percent to $80 million.
        •     Gross margin was 46.5 percent compared with 48.1 percent as benefits from
              more favorable product costs were offset by efforts to manage inventory,
              changes in foreign currency and the outperformance of the footwear and
              international businesses in the overall mix, which carry lower margins than the
              apparel and North American businesses.
        •     In line with revenue growth, full year selling, general and administrative
              expenses grew 22 percent and reached $1.8 billion, or 37.8 percent of revenues.
        •     Operating income increased 3 percent to $420 million and net income grew 11
              percent to $259 million. Diluted earnings per share for full year 2016 were $0.45
              per share for Class A and B shares and $0.71 per share for Class C shares,
              reflecting the impact of a $59 million stock dividend paid to Class C shareholders
              during the second quarter. If the Class C stock dividend had not been paid, non-
              GAAP diluted earnings per share for all classes for 2016 would have been $0.58
              per share. This compares with diluted earnings per share of $0.53 for all classes in
              2015.

        27.      On February 23, 2017, the Company filed its annual report on Form 10-K with the

SEC for the year ended December 31, 2016 (the “2016 10-K”). The 2016 10-K was signed by

Defendants Plank and Bergman. Attached to the 2016 10-K were SOX certifications signed by

Defendants Plank and Bergman attesting to accuracy of the financial statements and the disclosure

of all fraud.

        28.      The 2016 10-K stated, in pertinent part, the following about revenue recognition:

        Historically, we have recognized a majority of our net revenues and a significant
        portion of our income from operations in the last two quarters of the year, driven
        primarily by increased sales volume of our products during the fall selling season,
        including our higher priced cold weather products, along with a larger proportion
        of higher margin direct to consumer sales. The level of our working capital
        generally reflects the seasonality and growth in our business. We generally expect
        inventory, accounts payable and certain accrued expenses to be higher in the second
        and third quarters in preparation for the fall selling season.

                                                   ***

        Revenue Recognition

        Net revenues consist of both net sales and license and other revenues. Net sales are
        recognized upon transfer of ownership, including passage of title to the customer and


                                                     8
  Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 9 of 24



transfer of risk of loss related to those goods. Transfer of title and risk of loss are based
upon shipment under free on board shipping point for most goods or upon receipt by
the customer depending on the country of the sale and the agreement with the
customer. In some instances, transfer of title and risk of loss take place at the point of
sale, for example at our brand and factory house stores. We may also ship product
directly from our supplier to the customer and recognize revenue when the product is
delivered to and accepted by the customer. License revenues are primarily recognized
based upon shipment of licensed products sold by our licensees. Sales taxes imposed
on our revenues from product sales are presented on a net basis on the consolidated
statements of income and therefore do not impact net revenues or costs of goods
sold.

We record reductions to revenue for estimated customer returns, allowances,
markdowns and discounts. We base our estimates on historical rates of customer
returns and allowances as well as the specific identification of outstanding returns,
markdowns and allowances that have not yet been received by us. The actual amount
of customer returns and allowances, which is inherently uncertain, may differ from
our estimates. If we determine that actual or expected returns or allowances are
significantly higher or lower than the reserves we established, we would record a
reduction or increase, as appropriate, to net sales in the period in which we make
such a determination. Provisions for customer specific discounts are based on
contractual obligations with certain major customers. Reserves for returns,
allowances, markdowns and discounts are recorded as an offset to accounts
receivable as settlements are made through offsets to outstanding customer invoices.
As of December 31, 2016 and 2015, there were $146.2 million and $94.5 million,
respectively, in reserves for customer returns, allowances, markdowns and
discounts.

29.     The 2016 10-K stated the following about internal controls over financial reporting:

Our management has evaluated, under the supervision and with the participation of
our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
disclosure controls and procedures as of December 31, 2016 pursuant to Rule 13a-
15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”). Based on
that evaluation, our Chief Executive Officer and Chief Financial Officer have
concluded that, as of December 31, 2016, our disclosure controls and procedures are
effective in ensuring that information required to be disclosed in our Exchange Act
reports is (1) recorded, processed, summarized and reported in a timely manner and
(2) accumulated and communicated to our management, including our Chief
Executive Officer and Chief Financial Officer, as appropriate to allow timely
decisions regarding required disclosure. Refer to Item 8 of this report for the “Report
of Management on Internal Control over Financial Reporting.”

There has been no change in our internal control over financial reporting during the
most recent fiscal quarter that has materially affected, or that is reasonably likely
to materially affect our internal control over financial reporting.



                                             9
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 10 of 24




        30.     On February 28, 2018, the Company filed its annual report on Form 10-K with the

SEC for the year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by

Defendants Plank and Bergman. Attached to the 2017 10-K were SOX certifications signed by

Defendants Plank and Bergman attesting to accuracy of the financial statements and the disclosure

of all fraud.

        31.     The 2017 10-K stated, in pertinent part, the following about revenue recognition:

        Historically, we have recognized a majority of our net revenues and a significant
        portion of our income from operations in the last two quarters of the year, driven
        primarily by increased sales volume of our products during the fall selling season,
        including our higher priced cold weather products, along with a larger proportion
        of higher margin direct to consumer sales. The level of our working capital
        generally reflects the seasonality and growth in our business. We generally expect
        inventory, accounts payable and certain accrued expenses to be higher in the second
        and third quarters in preparation for the fall selling season.

                                                ***

        Revenue Recognition

        Net revenues consist of both net sales and license and other revenues. Net sales are
        recognized upon transfer of ownership, including passage of title to the customer
        and transfer of risk of loss related to those goods. Transfer of title and risk of loss
        are based upon shipment under free on board shipping point for most goods or upon
        receipt by the customer depending on the country of the sale and the agreement
        with the customer. In some instances, transfer of title and risk of loss take place at
        the point of sale, for example at our brand and factory house stores. We may also
        ship product directly from our supplier to the customer and recognize revenue when
        the product is delivered to and accepted by the customer. License revenues are
        primarily recognized based upon shipment of licensed products sold by our
        licensees. Sales taxes imposed on our revenues from product sales are presented on
        a net basis on the consolidated statements of income and therefore do not impact
        net revenues or costs of goods sold.

        We record reductions to revenue for estimated customer returns, allowances,
        markdowns and discounts. We base our estimates on historical rates of customer
        returns and allowances as well as the specific identification of outstanding returns,
        markdowns and allowances that have not yet been received by us. The actual amount
        of customer returns and allowances, which is inherently uncertain, may differ from
        our estimates. If we determine that actual or expected returns or allowances are



                                                  10
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 11 of 24



        significantly higher or lower than the reserves we established, we would record a
        reduction or increase, as appropriate, to net sales in the period in which we make
        such a determination. Provisions for customer specific discounts are based on
        contractual obligations with certain major customers. Reserves for returns,
        allowances, markdowns and discounts are recorded as an offset to accounts
        receivable as settlements are made through offsets to outstanding customer invoices.
        As of December 31, 2017 and 2016, there were $246.6 million and $146.2 million,
        respectively, in reserves for customer returns, allowances, markdowns and
        discounts.

        32.     The 2017 10-K stated the following about internal controls over financial reporting:

        Our management has evaluated, under the supervision and with the participation of
        our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
        disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
        and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the
        “Exchange Act”)) as of the end of the period covered by this report. Based on that
        evaluation, our Chief Executive Officer and Chief Financial Officer have concluded
        that our disclosure controls and procedures are effective in ensuring that information
        required to be disclosed in our Exchange Act reports is (1) recorded, processed,
        summarized and reported in a timely manner and (2) accumulated and
        communicated to our management, including our Chief Executive Officer and Chief
        Financial Officer, as appropriate to allow timely decisions regarding required
        disclosure.

        Changes in Internal Controls

                                                ***

        There have been no changes in our internal control over financial reporting as
        defined in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent
        fiscal quarter that have materially affected, or that are reasonably likely to
        materially affect our internal control over financial reporting.

        33.     On February 25, 2019, the Company filed its annual report on Form 10-K with the

SEC for the year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by

Defendants Plank and Bergman. Attached to the 2018 10-K were SOX certifications signed by

Defendants Plank and Bergman attesting to accuracy of the financial statements and the disclosure

of all fraud.

        34.     The 2018 10-K stated, in pertinent part, the following about revenue recognition:




                                                 11
 Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 12 of 24



Historically, we have recognized a majority of our net revenues and a significant
portion of our income from operations in the last two quarters of the year, driven
primarily by increased sales volume of our products during the fall selling season,
including our higher priced cold weather products, along with a larger proportion of
higher margin direct to consumer sales. The level of our working capital generally
reflects the seasonality and growth in our business. We generally expect inventory,
accounts payable and certain accrued expenses to be higher in the second and third
quarters in preparation for the fall selling season.

                                           ***

Revenue Recognition

We recognize revenue pursuant to Accounting Standards Codification 606 (“ASC
606”). Net revenues consist of net sales and license and Connected Fitness revenue.
Net sales are recognized upon transfer of control, including passage of title to the
customer and transfer of risk of loss related to those goods. Payment is due in full
when title is transferred. Transfer of title and risk of loss is based upon shipment under
free on board shipping point for most goods or upon receipt by the customer
depending on the country of the sale and the agreement with the customer. In some
instances, transfer of title and risk of loss takes place at the point of sale, for example,
at our brand and factory house stores. We may also ship product directly from our
supplier to the customer and recognize revenue when the product is delivered to
and accepted by the customer. License revenue is primarily recognized based upon
shipment of licensed products sold by our licensees. Sales taxes imposed on our
revenues from product sales are presented on a net basis on the consolidated
statements of income, and therefore do not impact net revenues or costs of goods
sold.

We record reductions to revenue at the time of the transaction for estimated
customer returns, allowances, markdowns and discounts. We base these estimates
on historical rates of customer returns and allowances as well as the specific
identification of outstanding returns, markdowns and allowances that have not yet
been received by us. The actual amount of customer returns and allowances, which
are inherently uncertain, may differ from our estimates. If we determine that actual
or expected returns or allowances are significantly higher or lower than the reserves
we established, we would record a reduction or increase, as appropriate, to net sales
in the period in which we make such a determination. Provisions for customer
specific discounts are based on contractual obligations with certain major
customers. Reserves for returns, allowances, markdowns and discounts are
included within customer refund liability and the value of inventory associated with
reserves for sales returns are included within prepaid expenses and other current
assets on the consolidated balance sheet. As of December 31, 2018 there were
$301.4 million in reserves for returns, allowances, markdowns and discounts within
customer refund liability and $113.9 million as the estimated value of inventory
associated with the reserves for sales returns within prepaid expenses and other



                                            12
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 13 of 24



       current assets on the consolidated balance sheet. As of December 31, 2017, there
       were $246.6 million in reserves for customer returns, allowances, markdowns and
       discounts within accounts receivable, net.

       35.     The 2018 10-K stated the following about internal controls over financial reporting:

       Our management has evaluated, under the supervision and with the participation of
       our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
       disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
       15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange
       Act”)) as of the end of the period covered by this report. Based on that evaluation,
       our Chief Executive Officer and Chief Financial Officer have concluded that our
       disclosure controls and procedures are effective in ensuring that information required
       to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized
       and reported in a timely manner and (2) accumulated and communicated to our
       management, including our Chief Executive Officer and Chief Financial Officer, as
       appropriate to allow timely decisions regarding required disclosure. The Company’s
       internal control over financial reporting as of December 31, 2018 has been audited
       by PricewaterhouseCoopers LLP, as stated in their report which appears herein.

       Changes in Internal Controls

                                               ***

       There have been no changes in our internal control over financial reporting as
       defined in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent
       fiscal quarter that have materially affected, or that are reasonably likely to
       materially affect our internal control over financial reporting.

       36.     The statements contained in ¶¶ l8-35 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (i) Under Armour shifted sales from quarter to quarter to appear healthier,

including to keep pace with their long-running year-over-year 20% net revenue growth; (ii)

undisclosed to the investing public, the Company had been under investigation by and cooperating

with the U.S. Department of Justice (“DOJ”) and U.S. Securities and Exchange Commission

(“SEC”) since at least July 2017; and (iii) as a result, Defendants’ statements about its business,



                                                13
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 14 of 24



operations, and prospects, were materially false and misleading and/or lacked a reasonable basis

at all relevant times.

                                  The Truth Begins to Emerge

        37.     On November 3, 2019, the Wall Street Journal reported on DOJ and SEC

investigations into Under Armour’s accounting practices and related disclosures. The article,

entitled “Under Armour Is Subject of Federal Accounting Probes,” noted that the investigations

concerned whether Under Armour shifted sales from quarter to quarter to appear healthier.

        38.     That same day, the Company confirmed to the Wall Street Journal that it had been

cooperating with the DOJ and SEC since July 2017.

        39.     On this news, Class C shares of Under Armour (symbol: UA) fell $3.47 per share,

or 18.35%, to close at $15.44 per share, and Class A shares of Under Armour (symbol: UAA) fell

$4.00 per share, or 18.92%, to close at $17.14 per share, on November 4, 2019, damaging

investors.

        40.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

        41.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than Defendants who

acquired Under Armour securities during the Class Period, and who were damaged thereby (the

“Class”). Excluded from the Class are Defendants, the officers and directors of Under Armour,

members of the Individual Defendants’ immediate families and their legal representatives, heirs,

successors or assigns and any entity in which officers or directors of the Company have or had a

controlling interest.


                                                14
           Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 15 of 24



       42.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Under Armour securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

thousands of members in the proposed Class.

       43.      Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       44.      Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       45.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •     whether the Exchange Act was violated by Defendants’ acts as alleged herein;

       •     whether statements made by Defendants to the investing public during the Class

             Period misrepresented material facts about the financial condition and business

             of Under Armour;

       •     whether Defendants’ public statements to the investing public during the Class

             Period omitted material facts necessary to make the statements made, in light

             of the circumstances under which they were made, not misleading;

       •     whether Defendants caused Under Armour to issue false and misleading filings

             during the Class Period;



                                                  15
              Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 16 of 24



          •     whether Defendants acted knowingly or recklessly in issuing false filings;

          •     whether the prices of Under Armour securities during the Class Period were

                artificially inflated because of Defendants’ conduct complained of herein; and

          •     whether the members of the Class have sustained damages and, if so, what is

                the proper measure of damages.

          46.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

          47.      Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine, in that:

          •     Under Armour shares met the requirements for listing, and were listed and

                actively traded on the NYSE, an efficient market;

          •     As a public issuer, Under Armour filed periodic public reports;

          •     Under Armour regularly communicated with public investors via established

                market   communication      mechanisms,       including   through    the   regular

                dissemination of press releases via major newswire services and through other

                wide-ranging public disclosures, such as communications with the financial

                press and other similar reporting services;

          •     Under Armour’s securities were liquid and traded with moderate to heavy

                volume during the Class Period; and



                                                     16
            Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 17 of 24



        •     Under Armour was followed by a number of securities analysts employed by

              major brokerage firms who wrote reports that were widely distributed and

              publicly available.

        48.      Based on the foregoing, the market for Under Armour securities promptly digested

current information regarding Under Armour from all publicly available sources and reflected such

information in the prices of Under Armour shares, and Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

        49.      Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

Period statements in violation of a duty to disclose such information as detailed above.

                                              COUNT I

            For Violations of Section 10(b) and Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants

        50.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        51.      This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        52.      During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        53.      Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:



                                                  17
              Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 18 of 24



          •     employed devices, schemes and artifices to defraud;

          •     made untrue statements of material facts or omitted to state material facts necessary in

                order to make the statements made, in light of the circumstances under which they were

                made, not misleading; or

          •     engaged in acts, practices and a course of business that operated as a fraud or deceit

                upon Plaintiff and others similarly situated in connection with their purchases of Under

                Armour securities during the Class Period.

          54.      Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Under Armour were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

Defendants by virtue of their receipt of information reflecting the true facts of Under Armour, their

control over, and/or receipt and/or modification of Under Armour’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning Under Armour, participated in the fraudulent scheme alleged

herein.

          55.      The Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Under Armour personnel to

members of the investing public, including Plaintiff and the Class.




                                                     18
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 19 of 24



       56.     As a result of the foregoing, the market price of Under Armour securities was

artificially inflated during the Class Period. In ignorance of the falsity of Defendants’ statements,

Plaintiff and the other members of the Class relied on the statements described above and/or the

integrity of the market price of Under Armour securities during the Class Period in purchasing

Under Armour securities at prices that were artificially inflated as a result of Defendants’ false and

misleading statements.

       57.     Had Plaintiff and the other members of the Class been aware that the market price

of Under Armour securities had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they would

not have purchased Under Armour securities at the artificially inflated prices that they did, or at

all.

       58.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

       59.     By reason of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other

members of the Class for the substantial damages that they suffered in connection with their

purchases of Under Armour securities during the Class Period.

                                            COUNT II

                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       60.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       61.     During the Class Period, the Individual Defendants participated in the operation

and management of Under Armour, and conducted and participated, directly and indirectly, in the



                                                 19
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 20 of 24



conduct of Under Armour’s business affairs. Because of their senior positions, they knew the

adverse non-public information about Under Armour’s misstatement of revenue and profit and

false financial statements.

       62.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Under

Armour’s financial condition and results of operations, and to correct promptly any public

statements issued by Under Armour that had become materially false or misleading.

       63.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Under Armour disseminated in the marketplace during the Class Period

concerning Under Armour’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Under Armour to engage in the wrongful

acts complained of herein. The Individual Defendants, therefore, were “controlling persons” of

Under Armour within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of Under

Armour securities.

       64.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Under Armour.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of Plaintiff and the Class, prays for judgment and

relief as follows:

       (a)     declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;


                                                20
         Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 21 of 24



       (b)     awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

       (c)     awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       (d)     awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

Dated: December 9, 2019

                                                         Respectfully submitted,

                                                         /s/ Daniel S. Sommers
                                                         Steven J. Toll (Md. Bar No. 15824)
                                                         Daniel S. Sommers (Md. Bar No. 15822)
                                                         S. Douglas Bunch*
                                                         COHEN MILSTEIN SELLERS &
                                                             TOLL PLLC
                                                         1100 New York Avenue N.W.
                                                         Suite 500, East Tower
                                                         Washington, DC 20005
                                                         Telephone: (202) 408-4600
                                                         Facsimile: (202) 408-4699
                                                         Email: stoll@cohenmilstein.com
                                                                 dsommers@cohenmilstein.com
                                                                 dbunch@cohenmilstein.com

                                                         Liaison Counsel for Plaintiff

                                                         POMERANTZ LLP

                                                         Jeremy A. Lieberman*
                                                         J. Alexander Hood II*
                                                         600 Third Avenue, 20th Floor
                                                         New York, New York 10016
                                                         Telephone: (212) 661-1100
                                                         Facsimile: (212) 661-8665
                                                         Email: jalieberman@pomlaw.com
                                                                ahood@pomlaw.com


                                                    21
Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 22 of 24



                                   POMERANTZ LLP

                                   Patrick V. Dahlstrom*
                                   10 South La Salle Street, Suite 3505
                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   Email: pdahlstrom@pomlaw.com

                                   BRONSTEIN, GEWIRTZ
                                    & GROSSMAN, LLC

                                   Peretz Bronstein*
                                   60 East 42nd Street, Suite 4600
                                   New York, NY 10165
                                   Telephone: (212) 697-6484
                                   Facsimile: (212) 697-7296
                                   Email: peretz@bgandg.com

                                   Counsel for Plaintiff

                                   (*Pro hac vice forthcoming)




                              22
11/7/2019                                            JotForm · Submissions: Under Armour (UA, UAA)
                      Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 23 of 24
  Submission Date
  2019-11-07 11:39:47



  CERTIFICATION PURSUANT TO FEDERAL
  SECURITIES LAWS

  1.    I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
  Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
  Litigation Reform Act of 1995.

  2. I have reviewed a Complaint against Under Armour, Inc. (UA; UAA) or the “Company”) and authorize the filing of a
  comparable complaint on my behalf.

  3. I did not purchase or acquire Under Armour securities at the direction of plaintiffs’ counsel or in order to
  participate in any private action arising under the Securities Act or Exchange Act.

  4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
  Under Armour securities during the class period, including providing testimony at deposition and trial, if necessary. I
  understand that the Court has the authority to select the most adequate lead plaintiff in this action.

  5. To the best of my current knowledge, the attached sheet lists all of my transactions in Under Armour securities
  during the Class Period as specified in the Complaint.

  6. During the three-year period preceding the date on which this Certification is signed, I have not sought to serve
  as a representative party on behalf of a class under the federal securities laws.

  7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in the
  Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly relating to
  the representation of the class as ordered or approved by the Court.

  8.    I declare under penalty of perjury that the foregoing is true and correct.




  Name

  Print Name
  Phillip Kraft

  Signature




  Full Name
  Phillip Kraft
https://www.jotform.com/submissions/93104312398151                                                                           1/2
       Case 1:19-cv-03502-RDB Document 1 Filed 12/09/19 Page 24 of 24



Under Armour, Inc (UAA)                                                   Kraft, Phillip

                                 List of Purchases and Sales

                          Purchase              Number of            Price Per
       Date                or Sale              Shares/Unit         Share/Unit

         10/18/2016             Purchase                       24            $38.1000
